Title: Notes on Debates, 12 February 1783
From: Madison, James
To: 


Wednesday Feby. 12.
The declaration of Congs. as to Genl. Funds passed o[n] Jany 29 appears on the Journals; and Congress resolved itself into a Come. of the whole in order to consider the funds to be adopted & recommended to the States.
On motion of Mr. Mifflin the impost of 5 PerCt. was taken into consideration. As it seemed to be the general opinion that some variations from the form in which it had been first recommended, wd. be necessary for reconciling the objecting States to it, it was proposed that the sense of the Come. should be taken on that head. The following questions were accordingly propounded:
Qu: 1. Is it expedient to alter the impost as recomme[n]ded on the  day  of 1781?
Mr. Lee said the States particularly Virga. wd. never concur in the measure unless the term of years were limited, the collection left to the States, & the appropriation annually laid before them.
Mr. Wolcot thought the revenue ought to be commensurate in point of time as well as amount to the debt; that there was no danger in trusting Congs. considering the responsible mode of its appt. and that to alter the plan wd. be a mere condescension to the prejudices of the States.
Mr. Ghorum favored the alteration for the same reason as Mr. Lee, He said private letters informed him that the opposition to the impost law was gaining ground in Massts. and the repeal of Virga. would be very likely to give that opposition an ascendance. He said our measures must be accomodated to the sentiments of the States whether just or unreasonable.

Mr. Hamilton dissented from the particular alterations suggested, but did not mean to negative the question.
Mr. Bland was for conforming to the ideas of the States as far as wd. in any manner consist with the object.
On the Question the affirmative was unanimous excepting the voice of Mr. Wolcot.
Qu: 2d. Shall the term of duration be limited to 25 years?
Mr. Mercer professed a decided opposition to the principle of general revenue, observed that the liberties of Engd. had been preserved by a separation of the purse from the sword; that untill the debts sd. be liquidated & apportioned he never wd. assent in Congs. or elsewhere to the scheme of the Impost,
Mr. Bland proposed an alternative of 25 years, or until the requisitions of Congs. according to the Articles of Confedn. shall be found adequate. On this proposition The votes were of N. H. divd. R. I. no. Cont. no. N. Y. no N. J no. Pa. no. Virga. ay. N. C. divd. S. C. ay. so the proposition was not agreed.
On the main question for 25 years, it was voted in the affirmative.
Q: 3. Shall the appointment of Collectors be left to the States, they to be amenable to & under the Controul of Congs.? Ay, several States as N. Y. & Pa. dissenting.
